 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :Conclusions of Law1.Chemical Workers Union, Local 266, line, Mill and Smelter Workers Union,affiliatedwith International Union of Mine, Mill and Smelter Workers, is alabor organization within the meaning of Section 2 (5) of the Act.2.By renewing and extending, from December 1, 1949, to December 1, 1951,the collective bargaining agreement, dated October 9, 1946, containing illegalunion-security provisions, the Respondent has, since November 19, 1950, furnishedsupport and assistance to Local Union No. 165, National Brotherhood of OperativePotters,AFL, in recruiting and maintaining membership, thereby violatingSection 8 (a) (2) of the Act.3.By the foregoing conduct and by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act,.the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of Mar-gurietteHoyt, thereby discouraging membership in a labor organization, theRespondent has engaged in unfair labor practices within the meaning of Section8 (a) (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]BUZZA-CARDOZO COMPANYandPRINTING SPECIALTIES AND PAPER PROD-UCTSUNION No. 388,INTERNATIONAL PRINTING PRESSMEN & ASSIST-ANTS UNIONOF NORTH AMERICA,AFL, AND SIGN R, PICTORIALPAINTERSUNION No. 831, LROTIIERI-IOOD OF PAINTERS,DECORATORS,AND PAPER HANGERS OFAMERICA, AFL,PETITIONERS.Case No.21-RC-2267.May 9, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Hailey, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.99 NLRB No. 19. BUZZA-CARDOZO COMPANY413.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioners seek to represent all production and maintenanceemployees employed at the Employer's Los Angeles, California, greet-ing card factory.The Employer contends that the proposed unit isinappropriate, because it includes purchasing department and artdepartment employees, who it asserts are respectively office clericaland professional employees, lacking any community of interest withthe production and maintenance group.The Employer is engaged in the manufacture of holiday greetingcards.Most of its cards are originated and drawn by 10 artists in itsart department, assisted by 4 letterers, 3 junior artists, and 8 color-plateemployees.The Employer assigns a title, such as "Mother's Day,"to the artists, who make original drawings appropriate to the sug-gested topic.Junior artists do not create entire cards, but fill in de-tails and, together with the color-plate employees, prepare a series ofsingle-color plates necessary to the mass-production process, fromeach original drawing.The letterers, working freehand, fill in versesand greetings.Finished drawings and color plates go from the artdepartment to the purchasing department, located on the main factoryfloor apart from the rest of the office force, where purchase ordersare prepared and forwarded, together with the drawings and plates,to independent photographers and printers for further processing.The record does not show how much of the time of these purchasing,department employees is devoted to clerical work and how much tohandling the drawings and color plates.Despite the Employer's assertion-that all employees in the art de-partment are professional employees, there is no showing in the recordthat even its most skilled artists meet the requirements of Section 2(12) of the Act.Although some of them attended art schools, theEmployer requires its artists to have no more than a high school edu-cation and artistic talent.On this state of the record, although someof the art department employees perform varied tasks which cannotbe standardized, it does not appear that any of them meet the severalcriteria in the definition of professional employees set forth in Section2 (12) of the Act.,Nor do we feel that these employees have interests so differentfrom those of the other production and maintenance employees in theplant that they may not be included in the large unit.True, the artdepartment is separately located from the main part of the factory,and the artists are paid by the month rather than on the hourly basiscommon in the other production departments.However, the workIWestinghouse Electric Corporation (Irwin Mica Works),97 NLRB 1217. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the artistsis an integral,and indeedan essential,part of the pro-duction process.Together, they produce the Employer's finishedproduct,I+ or this reason, we find that their interests are principallyallied with those of the other production employees, and we shallinclude them in that unit.2The remaining dispute as to the unit relates to the inclusion of thepurchasing department clerks, who the Employer asserts are officeclerical employees, who, it is agreed, should be excluded.However,the purchasing department employees perform work more closelyrelated to the production process, both in function and physical loca-tion.Accordingly, we find that the purchasing clerks are like fac-tory clericals.We shall include them in the production and main-tenance unit.3We find that all production and maintenance employees at the Em-ployer's Los Angeles, California, plant, including all artists, juniorartists, color-plate employees, letterers, and purchasing departmentemployees, but excluding sales ahd office clerical employees, watchmen,guards, and professional employees, and the art director's assistants,the verse editor, and all other supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The Petitioner herein filed a joint petition.The Employerasserts that the Board should not entertain such a petition becausethe Employer might be subjected to jurisdictional disputes betweenthe two Petitioners 4 It also contends that it has no effective guaran-tee that the Petitioner herein will bargain jointly.We find no merit in the Employer's objections.Board precedenthas fully established the propriety of two more labor organiza-tions acting jointly as bargaining representative for a single groupof employees.We see no reason to depart from past practice in thiscase.'The names of the Petitioners will appear jointly on the ballot.If they are successful in the election to be directed herein, they willbe certified jointly as the exclusive collective bargaining representa-tive of the employees in the unit.The Employer may then insist thatthe Petitioners bargain jointly for such employeesas a single unit.Accordingly, the Employer's motion to dismiss the petition on thesegrounds is hereby denied.z Johnson Printing,Inc.,92 NLRB 1426.$East Texas Steel Castings Company, Inc.,95 NLRB 1135.4In connection with this assertion,the Employer contends that both Petitioners arecraft unions and for this reason may not represent an Industrial unit.We have frequentlyheld, under such circumstances,that the willingness of a Petitioner to represent employeesIs controlling underthe Act,not the eligibility of employees to membership, nor the exactextent of the Petitioner's constitutional jurisdiction.Fox Deluxe Foods, Inc.,96 NLRB1132.Webb-Zinn Printing Company,95 NLRB 1488. S.MARTINELLI & COMPANY43[Text of Direction of Election omitted from publication in thisvolume.]_S. G. MARTINELLI, D/B/AS.MARTINELLI& COMPANYandWAREHOUSEUNION, LOCAL 11, INTERNATIONAL LONGSHOREMEN'S & WAREHOUSE-MEN'SUNION, PETITIONER.Case No. 00-RC-1651.May 9, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert V. Magor, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer .23.The Employer contends that the petition herein, which was filedon November 28, 1951, is barred by a contract or contracts coveringthe employees sought by the Petitioner.On July 23, 1950, the Em-ployer and the Intervenor's.predecessor entered into a contract to runto June 1, 1951, and from year to year thereafter, in the absence of30 days' notice to modify or terminate.This contract covered theEmployer's sales delivery drivers, but not any of the other employeesinvolved in this proceeding.There is some question as to whetherthis contract is still in force. In any event, this contract contains aclause requiring the preferential hiring of members of the Inter-venor's predecessor.We find, for that reason, that such contract isnot a bar to this proceeding.3IThe Employer moved at the hearing to dismiss the petition herein on the grounds (a) thatthe Petitioner has failed to make a sufficient showing of interest among the employeesemployed during the Employer's peak season,and (b)that the petition is barred by acontract or contracts between the Employer and the Intervenor.The hearing officerreferred this motion to the Board.As to contention(a), the Board has held that inseasonal activities,such as this,the required showing is to be made among the employeesemployed in the unit at the time the petition was filed.Cf.Holly Sugar Corporation,94 NLRB 1209.We are administratively satisfied that the Petitioner has made such asufficient showing in this proceeding.Accordingly,we find this contention to be withoutmerit.For the reasons set forth in the text,infra,we also find contention(b) to bewithout merit.Accordingly,the motion is hereby denied.YTeamsters Automotive Workers Union,Local 576, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,AFL, herein called the Inter-venor, was permitted to intervene on the basis of a contractual interest.8F. H. McGraw and Company,96 NLRB 821.99 NLRB No. 12.